DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1, 2, 8, 9, 15-18, 26-30) in the reply filed on 07/07/2022 is acknowledged. In addition, Applicant elected the species (d) “mimics the PB1 domain of P62” for the compound and “STING-associated vasculopathy with onset in infancy (SAVI)” for the disorder. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Since Group I was elected, the species of disorder (SAVI), which pertains to Group II, is not germane to the elected invention. Upon further consideration, the species of a compound that mimics the PB1 domain of P62 is not distinct from a polypeptide comprising or consisting of the PB1 domain of P62 identified as SEQ ID NO: 3 or a fragment thereof (species “(c)”). Applicant asserts that claims 1, 2, 8, 9, 15-18, 26-30 read upon the elected invention, however, taking into consideration the elected species, claims 1, 2, 8, 9, 16, 18 and 26-30 are deemed to read upon the elected invention.
Claims 15, 17, 35-41, 43 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2022.
Claims 1, 2, 8, 9, 16, 18 and 26-30 are under examination.

Effective Filing Date
Applicant’s claim for domestic benefit and foreign priority are noted (see p. 3 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Based on the information given by Applicant and an inspection of the prior application, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in PCT/EP2019/052886.
Note that with regard to claiming foreign priority, the foreign priority date is the effective filing date of the claimed invention IF
the foreign application supports the claimed invention under 112(a), AND
the applicant has perfected the right of priority by providing:
a certified copy of the priority application, and
a translation of the priority application (if not in English).

In the instant case, the certified copy of the foreign priority application is in English and supports the claimed invention under 112(a); therefore, the effective filing date of the instant application is 02/06/2018.
	
Drawings
The drawings are objected to because Figure 14(C) states “Peptid” below the X-axis, but presumably “Peptide” was intended. Since Figures 14A and 14B do not state “Peptide” below the X-axis, it is not necessary in Figure 14C. In addition, it is suggested that “305” in the X-axis of Figure 14C be amended to state “PEP305” to harmonize it with Figures 14A and 14B. Similarly, Figure 15C could be amended to state “PEP300” and “PEP307”, as in Figures 15A and 15B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 16, 18 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) As noted in MPEP 2111.03(I)(II), the transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements (i.e., amino acid residues), whereas “consisting of” excludes any element not specified in the claim.  Claim 9 recites that the compound “is a polypeptide comprising or consisting of the ZZ finger domain of P62 identified as SEQ ID NO: 4 or a fragment thereof”. The phrase “a polypeptide comprising or consisting of…SEQ ID NO: 4” indicates that the polypeptide may comprise or consist of SEQ ID NO: 4, which is definite. However, the addition of the phrase “or a fragment thereof” following “SEQ ID NO: 4” renders the phrase vague because it is not clear whether the fragment is a fragment of the polypeptide comprising SEQ ID NO: 4, which encompasses additional residues other than the 46 residues that make up SEQ ID NO: 4; or whether it is a fragment of a polypeptide that consists of SEQ ID NO: 4.
Claim 16 recites the compound is a polypeptide that comprises or consists of a functional homologue of the human PB1 domain sharing at least 70% sequence identity with SEQ ID NO: 3. A polypeptide that comprises SEQ ID NO: 3 encompasses an amino acid larger than the 83 residues within the sequence. Therefore, a polypeptide having 70% sequence identity to a sequence that comprises SEQ ID NO: 3 is different in scope than a polypeptide having 70% sequence identity to a sequence that consists of SEQ ID NO: 3. Likewise, claim 18 recites the compound is a polypeptide comprising or consisting of a functional homologue of SEQ ID NOs: 5, 6, 7, 8, 9, 10, 11, or 12 sharing at least 70% sequence identity with SEQ ID NOs: 5, 6, 7, 8, 9, 10, 11, or 12. As with claim 16, a polypeptide having 70% sequence identity with a polypeptide that comprises any one of the recited sequences is different in scope than a polypeptide having 70% sequence identity with a polypeptide that consists of any one of the recited sequences. The skilled artisan would not be apprised of whether he or she were infringing on the claims, which must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171).
(ii) Claim 16 recites the limitation “a fragment of said human PB1 domain consisting of a consecutive sequence of at least 5 amino acids of SEQ ID NO: 3” in part “e” of the claim. In addition, part “f” recites “a functional homologue of the human PB1 domain”. Parts e and f of claim 16 are formatted in such a way as to refer back to the phrase “[t]he compound according to claim 1, wherein said compound is a polypeptide comprising or consisting of”. There is insufficient antecedent basis for “said human PB1 domain” and “the human PB1 domain” because the first two lines of the claim, two which parts e and f refer back to, do not recite “human PB1 domain”. If Applicant intended for parts e and f to refer back to part d, then the following amendment is suggested:
16. The compound according to claim 1, wherein said compound is a polypeptide comprising
d. the human PB1 domain of P62 



It is noted however, that parts (i) and (ii) would have issues under 35 USC 112(a). See the rejection under 35 USC 112(a), below.
(iii) Claim 30 recites “wherein said at least one conjugated moiety is a cell-penetrating peptide, such as Polyarginine or TAT”. The phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 8, 9, 16, 18, 26 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Claim 1 recites a compound that modulates the interaction between P62 and stimulator of interferon genes (STING). According to the instant specification at pages 6-9, the compound can be a small molecule, polypeptide or a naturally occurring antibody. Claim 2 sets forth the desired functions of said compound; claims 8, 9, 16 and 18 indicate the compound is a polypeptide; claim 26 recites the compound binds either P62 (SEQ ID NO: 1) or STING (SEQ ID NO: 15), or both and claim 28 recites that the compound is an antibody. Claims 1, 2, 8, 9, 16, 18, 26 and 28 are drawn to the statutory category of a composition of matter. See Step 1 of the Revised Guidelines for evaluating patentability under 35 USC 101.
The first prong of the two-prong inquiry for determining whether a claim is patent eligible is to consider whether it is directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exceptions—see Step 2A of the Revised Guidelines). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from the counterpart. See MPEP 2106.04(c)(II). In the instant case the compound encompasses naturally occurring polypeptides, fragments of said naturally occurring polypeptides or naturally occurring antibodies, in the alternative. For instance, claims 9, 16 and 18 all set forth naturally occurring polypeptides. The instant specification discloses that SEQ ID NO: 3 is the PB1 domain of the multi-domain protein, P62 (see p. 14, lines 26-28; also Figure 13). The instant specification also indicates that antibodies can be “naturally occurring” (see, for instance, p. 8, whole page). Thus, when the claimed compounds are compared to their closest natural counterparts, the comparison indicates that there are no differences in structure, function or other characteristics between the claimed products and the natural counterparts. Thus, claims 1, 2, 8, 9, 16, 18, 26 and 28 are drawn to natural products, and the answer to prong one of Step 2A is YES.
 The second prong of step 2A is to consider whether the claim is to consider whether the claim recites additional elements that integrate the natural products into a practical application (see MPEP 2106.04(d)(II)). The claims do not recite any particular elements that render them markedly different from products found in nature. Although some of the claims read upon fragments of naturally occurring polypeptides, the claims also indicate that these fragments can mimic the PB1 domain of P62, for instance. Since the fragments have the required function of mimicking the natural domain of the protein (PB1), they are not markedly different from the PB1 domain that exists in nature. Merely breaking bonds to form a fragment of a protein does not make the protein markedly different from that which exists in nature. The answer to prong two of Step 2A is NO.
The final step in the consideration of whether a claim is patent eligible is to consider whether there are additional elements in the claims sufficient to amount to significantly more than the judicial exception (see Step 2B of the Revised Guidelines). Claims 1, 2, 8, 9, 16, 18, 26 and 28 are silent with respect to any additional elements other than the natural products. As noted above, the instant specification defines the compound as encompassing naturally occurring products such polypeptides and naturally occurring antibodies (pages 6-9). The claims do not require a pharmaceutical formulation; however, pharmaceutically acceptable carriers do not transform the natural products into patent eligible subject matter. For instance, a capsule is merely a container that does not impart any structural or functional difference to the natural products that are different from their natural state. Further, formulation of compounds into pharmaceutically acceptable carriers was well-understood, routine and conventional activity already engaged in by the scientific community.
In summary, the judicial exception, namely the naturally occurring compounds encompassing polypeptides and antibodies, do not include additional elements that are sufficient to amount to significantly more than the judicial exception, nor are they integrated into a practical application for the reasons set forth in the preceding paragraphs.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 8, 9, 16, 18 and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	Claim 1 is drawn to a compound that modulates, which encompasses up- or down-regulation, the interaction between the proteins P62 (a multi-domain protein also known as Sequestosome 1) and STING (stimulator of interferon genes). Claim 2 recites the encompassed pathways through which the recited compound may effect its modulation, which includes:
inhibiting/reducing P62-STING interaction (i.e., an inhibitor);
potentiating P62-STING interaction (an activator);
inducing/enhancing STING activation (an activator);
inhibiting/reducing STING degradation (an activator);
inhibiting STING activation (an inhibitor), or
inducing/enhancing STING degradation (an inhibitor).

Thus, the compound can be an activator or inhibitor of P62-STING interaction. See the paragraph bridging pages 6-7 of the instant specification:
In one embodiment, a compound which is capable of modulating the interaction between P62 and STING is provided. Said compound may be capable of modulating the interaction by binding to either P62 or STING in a manner to inhibit the interaction between the two. Alternatively, the compounds may be able to bind the STING-P62 complex and thereby stabilize the complex. The compound may also be able to bind either P62 or STING in a manner to modify the ability of either protein to form a homodimer and thus modulate the interaction of P62 and STING. The compounds may be further able to bind a third molecule and thereby stabilize or inhibit the interaction between STING and P62. Such compounds may herein also be referred to as “compounds of the invention”.

The instant specification defines the compound in terms of its function and at pages 6-9 discloses that it encompasses small molecules, polypeptides and antibodies. Indeed, the instant specification indicates that “[t]he compound of the invention may be any kind of compound” (see p. 7, lines 26-29). Thus, the claims encompass a vast genus of compounds without any structural limitations that either inhibit or activate P62-STING interaction.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The instant specification discloses SEQ ID NOs: 2 and 5, which are N-terminal domain peptides of P62; SEQ ID NOs: 3 and 6, which are the PB1 domain peptides of P62; SEQ ID NOs: 4 and 7, which is the ZZ finger domain of P62; SEQ ID NO: 8, which is a fusion of an N-terminal peptide and TAT; SEQ ID NO: 10, which is a fusion of a ZZ finger domain peptide and TAT and SEQ ID NOs: 9, 11 and 12, which are fusions of PB1 domain peptides and TAT. See pages 22-23 of the instant specification. The claims and the instant specification encompass fragments sharing only five amino acids with the recited sequences and variants (“functional homologues”) of the recited sequences having 70% sequence identity (see pages 11-15). The specification does not disclose what portion of the recited sequences can be amended by up to 30%, nor any fragments of the recited sequences that retain the required functions set forth in claims 1 and 2. Thus, the polypeptides encompassed by the genus of “compounds” constitutes a vast sub-genus of fragments and functional homologues.
Regarding the encompassed small molecules, the instant specification does not disclose any examples of this genus. The post-filing date art of Chen et al. (J. Med. Chem. 2020, 63, 10135-10157) discloses that there are “few small molecular drugs directly acting on p62” (paragraph bridging left and right columns at p. 10146). Chen disclose some drugs that “may” indirectly affect P62 expression at Table 1 (pages 10147-10148), however, none of these are reported to modulate P62-STING interaction. Thus, the claims encompass a vast genus of as yet undeveloped small molecule modulators. 
	Regarding the encompassed antibodies, it is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. Indeed, the art teaches that small changes in the amino acid structure of the CDRs can have large effects on activity. For instance, Piche-Nicholas et al. (MAbs. 2018; 10: 81-94. doi: 10.1080/19420862.2017.1389355) teaches that the “binding affinity of IgG Molecules…to FcRn that differed by only a few amino acid residues in CDRs revealed that small changes in CDRs, as minute as one amino acid residue change, could alter affinity to FcRn up to 79-fold.” See p. 89, right column, last paragraph of Piche-Nicholas et al. In the instant case, however, the specification does not disclose a single antibody with the required functions.
Regarding the functional homologues, small molecules and antibodies, the recitation of function as recited in claims 1 and 2 and disclosed in the specification represent little more than a wish for possession that does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does ‘‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of polypeptides comprising SEQ ID NOs: 5-12, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, only isolated polypeptides comprising the amino acid sequences set forth in SEQ ID NOs: 5-12, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
 
Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 9, 16, 18, 26 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moscat-Guillen (WO2015179436). Moscat-Guillen discloses a peptide that “mimics the PB1 domain of p62” (see p. 21, paragraph [0070]) having the sequence set forth in instant SEQ ID NO: 10 (see p. 32), which shares 100% sequence identity with instant SEQ ID NO: 6:
RESULT 3
BCI54725
ID   BCI54725 standard; protein; 43 AA.
AC   BCI54725;

DT   14-JAN-2016  (first entry)

DE   Mitogen-activated protein kinase 3 MEKK3 blocking peptide, SEQ ID:10.

KW   MAP3K3 protein; MEKK-3 protein kinase;
KW   Mitogen-activated protein kinase 3; antidiabetic; antiinflammatory;
KW   cancer; cytostatic; endocrine-gen.; gastrointestinal-gen.;
KW   glucose intolerance; inflammatory disease; insulin resistance;
KW   metabolic-gen.; non-insulin dependent diabetes; prophylactic to disease;
KW   protein interaction; protein therapy; therapeutic.

OS   Unidentified.

CC PN   WO2015179436-A1.

CC PD   26-NOV-2015.

CC PF   19-MAY-2015; 2015WO-US031626.

PR   19-MAY-2014; 2014US-0994996P.

CC PA   (SANF-) SANFORD BURNHAM MEDICAL RES INST.

CC PI   Moscat-Guillen J,  Diaz-Meco Conde MT;

DR   WPI; 2015-738957/01.

CC PT   Treating obesity-induced inflammation in a subject by administering a 
CC PT   mitogen-activated protein kinase kinase kinase 3 (MEKK3) inhibitor.

CC PS   Claim 44; SEQ ID NO 10; 82pp; English.

SQ   Sequence 43 AA;

  Query Match             100.0%;  Score 100;  DB 22;  Length 43;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EELTMAMSYVKDDIFRIYIK 20
              ||||||||||||||||||||
Db         22 EELTMAMSYVKDDIFRIYIK 41

In addition, Moscat-Guillen teaches that the peptide can be conjugated to the surface of liposomes, thereby meeting the limitation of at least one conjugated moiety.
Although Moscat-Guillen does not teach that the peptide modulates the interaction between P62 and STING, it teaches the identical compound as set forth in the claims, therefore, it must have the same inherent properties. Note MPEP 2112, which states that the discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new to the discoverer, citing Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963): “[f]rom the standpoint of patent law, a compound and all its properties are inseparable.”  Finally, see MPEP 2112.01(II), which states:
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

Thus, the claims are anticipated by Moscat-Guillan.



Claims 1, 26 and 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubensky et al. (US 2015/0056224). Dubensky et al. disclose small molecule compounds that “bind to STING and induce a STING-dependent signaling cascade” (see paragraphs [0008]-[0011]; claim 1). Although Dubensky et al. do not teach that the small molecule compositions modulate the interaction between P62 and STING, they teach the identical compound as set forth in the claims, therefore, the small molecule compositions disclosed by Dubensky and colleagues must have the same inherent properties. Note MPEP 2112, which states that the discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new to the discoverer, citing Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963): “[f]rom the standpoint of patent law, a compound and all its properties are inseparable.”  Finally, see MPEP 2112.01(II), which states:
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

Thus, the claims are anticipated by Dubensky and colleagues.



Claims 1, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barber (WO2010017248). Barber teaches administering STING antibodies to treat disease (see paragraphs [0085];  [00272]–[00278]; [00330]; [00358]; also claim 27). Although Barber does not explicitly teach that the antibody modulates the interaction between P62 and STING, it teaches the identical compound as set forth in the claims, therefore, it must have the same inherent properties. Note MPEP 2112, which states that the discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new to the discoverer, citing Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963): “[f]rom the standpoint of patent law, a compound and all its properties are inseparable.”  Finally, see MPEP 2112.01(II), which states:
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

Thus, the claims are anticipated by Barber.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 9, 16, 18, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Moscat-Guillen (WO2015179436) in view of Torchilin et al. (PNAS, 2001; 98: 8786-8791). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Moscat-Guillen discloses a peptide that “mimics the PB1 domain of p62” (see p. 21, paragraph [0070]) having the sequence set forth in instant SEQ ID NO: 10 (see p. 32), which shares 100% sequence identity with instant SEQ ID NO: 6:
RESULT 3
BCI54725
ID   BCI54725 standard; protein; 43 AA.
AC   BCI54725;

DT   14-JAN-2016  (first entry)

DE   Mitogen-activated protein kinase 3 MEKK3 blocking peptide, SEQ ID:10.

KW   MAP3K3 protein; MEKK-3 protein kinase;
KW   Mitogen-activated protein kinase 3; antidiabetic; antiinflammatory;
KW   cancer; cytostatic; endocrine-gen.; gastrointestinal-gen.;
KW   glucose intolerance; inflammatory disease; insulin resistance;
KW   metabolic-gen.; non-insulin dependent diabetes; prophylactic to disease;
KW   protein interaction; protein therapy; therapeutic.

OS   Unidentified.

CC PN   WO2015179436-A1.

CC PD   26-NOV-2015.

CC PF   19-MAY-2015; 2015WO-US031626.

PR   19-MAY-2014; 2014US-0994996P.

CC PA   (SANF-) SANFORD BURNHAM MEDICAL RES INST.

CC PI   Moscat-Guillen J,  Diaz-Meco Conde MT;

DR   WPI; 2015-738957/01.

CC PT   Treating obesity-induced inflammation in a subject by administering a 
CC PT   mitogen-activated protein kinase kinase kinase 3 (MEKK3) inhibitor.

CC PS   Claim 44; SEQ ID NO 10; 82pp; English.

SQ   Sequence 43 AA;

  Query Match             100.0%;  Score 100;  DB 22;  Length 43;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EELTMAMSYVKDDIFRIYIK 20
              ||||||||||||||||||||
Db         22 EELTMAMSYVKDDIFRIYIK 41

In addition, Moscat-Guillen teaches that the peptide can be conjugated to the surface of liposomes, thereby meeting the limitation of at least one conjugated moiety.
Although Moscat-Guillen does not teach that the peptide modulates the interaction between P62 and STING, it teaches the identical compound as set forth in the claims, therefore, it must have the same inherent properties. Note MPEP 2112, which states that the discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new to the discoverer, citing Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963): “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”, as well as MPEP 2112(III) and 2112.01(II).
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Moscat-Guillen does not teach the attachment of the peptide to a TAT peptide. Moscat-Guillen does, however, teach the encapsulation of the peptide within a liposome (see pages 33-34, paragraphs [0120]-[0121]). Torchilin et al. teach how to attach TAT peptide to a liposome surface for efficient delivery across cell membranes (see p. 8787, under “Materials and Methods”; also 8789, Fig. 3). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Torchilin et al. by attaching TAT peptide to liposomes for transmembrane delivery because “traversal through cellular membranes represents a major barrier for efficient delivery of macromolecules into cells [and] the TAT protein may serve to ferry various drugs into mammalian cells in vitro and in vivo” (see p. 8786, left column, 1st paragraph). The person of ordinary skill in the art would have been motivated to attach a TAT peptide to the liposome because Torchilin and colleagues identified the problem of large macromolecule drug delivery along with the solution, namely attachment to a TAT peptide. Furthermore, the person of ordinary skill in the art could have reasonably expected success because the methods were described over 20 years ago and are routine in the art.
Thus, the claims do not contribute anything non-obvious over the prior art.

Claims 1, 26, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dubensky et al. (US 2015/0056224) in view of Torchilin et al. (PNAS, 2001; 98: 8786-8791). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Dubensky et al. disclose small molecule compounds that “bind to STING and induce a STING-dependent signaling cascade” (see paragraphs [0008]-[0011]; claim 1). Although Dubensky et al. do not teach that the peptide modulates the interaction between P62 and STING, they do teach the identical compound as set forth in the claims, therefore, it must have the same inherent properties. Note MPEP 2112, which states that the discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new to the discoverer, citing Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963): “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”, as well as MPEP 2112(III) and 2112.01(II).
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Dubensky et al. do not teach the attachment of the peptide to a TAT peptide. Dubensky et al. do, however, teach liposomes as delivery agents (see paragraphs [0105]; [0109]; [0139]). Torchilin et al. teach how to attach TAT peptide to a liposome surface for efficient delivery across cell membranes (see p. 8787, under “Materials and Methods”; also 8789, Fig. 3). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Dubensky et al. by attaching TAT peptide to liposomes for transmembrane delivery because Torchilin et al. teach “traversal through cellular membranes represents a major barrier for efficient delivery of macromolecules into cells [and] the TAT protein may serve to ferry various drugs into mammalian cells in vitro and in vivo” (see p. 8786, left column, 1st paragraph). The person of ordinary skill in the art would have been motivated to attach a TAT peptide to the liposome because Torchilin and colleagues identified the problem of large macromolecule drug delivery along with the solution, namely attachment to a TAT peptide. Furthermore, the person of ordinary skill in the art could have reasonably expected success because the methods were described over 20 years ago and are routine in the art.
Thus, the claims do not contribute anything non-obvious over the prior art.

Claims 1, 26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Barber (WO2010017248) in view of Torchilin et al. (PNAS, 2001; 98: 8786-8791). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Barber teaches administering STING antibodies to treat disease (see paragraphs [0085]; [00272]-[00278]; [00330]; [00358]; also claim 27). Although the WO document by Barber does not teach that the antibodies modulate the interaction between P62 and STING, it teaches the identical compound as set forth in the claims, therefore, it must have the same inherent properties. Note MPEP 2112, which states that the discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new to the discoverer, citing Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963): “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”, as well as MPEP 2112(III) and 2112.01(II).
The second factor to consider is to ascertain the differences between the prior art and the instant claims. Barber does not teach the attachment of the peptide to a TAT peptide. Barber does, however, teach liposomes as delivery agents (see paragraph [00346]). Torchilin et al. teach how to attach TAT peptide to a liposome surface for efficient delivery across cell membranes (see p. 8787, under “Materials and Methods”; also 8789, Fig. 3). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Barber by attaching TAT peptide to liposomes for transmembrane delivery because Torchilin et al. teach “traversal through cellular membranes represents a major barrier for efficient delivery of macromolecules into cells [and] the TAT protein may serve to ferry various drugs into mammalian cells in vitro and in vivo” (see p. 8786, left column, 1st paragraph). The person of ordinary skill in the art would have been motivated to attach a TAT peptide to the liposome because Torchilin and colleagues identified the problem of large macromolecule drug delivery along with the solution, namely attachment to a TAT peptide. Furthermore, the person of ordinary skill in the art could have reasonably expected success because the methods were described over 20 years ago and are routine in the art.
Thus, the claims do not contribute anything non-obvious over the prior art.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649